Citation Nr: 0207360	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran died in November 1997, and the 
appellant is his widow.

In November 1999, the appellant requested that she be 
scheduled for a hearing at the RO before a member of the 
Board.  However, in February 2002, the appellant's 
representative notified VA of the appellant's desire to 
withdraw her hearing request and instead have the case 
forwarded directly to the Board.  The case was transferred to 
the Board shortly thereafter.


REMAND

In connection with her November 1998 statement for "Widows 
Benefits", the appellant raised a new theory of entitlement.  
In this respect, she reported that in December of 1991 the 
veteran's condition had progressively worsened in the area of 
his previous back surgery and that he went to a VA hospital 
in Buffalo, New York, for a re-examination.  She said that 
she and the veteran were told at that time that the veteran's 
condition had not gotten any worse.  She said that after 
seeking additional medical treatment they were informed in 
May 1992 that the veteran had advanced multiple myeloma.  She 
said that this disease had been "totally overlooked" by the 
VA examiner (in December 1991) and that it was "complete 
neglect" on the part of the VA examiner not to have referred 
the veteran out for additional testing.  In essence, her 
assertion appears to be that had the VA examiner, in December 
1991, ordered x-ray studies or other tests to confirm the 
veteran's complaints, the multiple myeloma, which caused his 
death, might have been detected at an early stage, allowing 
for treatment.

At the time of his death, the veteran was service-connected 
for intervertebral disc syndrome.  He died in November 1997, 
and was an inpatient at the Hamot Medical Center at the time 
of his death.  Records from his terminal hospitalization have 
not been associated with the claims folder.  

The Board construes the appellant's assertion noted above as 
a request for entitlement to dependency and indemnity 
compensation (DIC) benefits on the basis of § 1151 for the 
cause of the veteran's death.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-- (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable. 

The Board finds that the pending appeal for death benefits 
based on service connection for the cause of the veteran's 
death is inextricably intertwined with the newly raised claim 
for DIC benefits under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  See Harris v. Derwinski, 1 Vet. App. 80 
(1991).  Accordingly, and to ensure fulfillment of the 
veteran's due process rights, this newly raised claim must be 
remanded to the RO for consideration prior to the Board's 
appellate review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

It should also be noted that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp 2001)).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The law 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a claimant in the development of a claim, 
and includes the duty to inform the veteran of the evidence 
necessary to complete his claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.256(a), 3.159 and 3.326(a)).  Although 
the RO in this case has had an opportunity to consider 
whether any additional action is required to comply with the 
VCAA regarding this claim based on a direct service 
connection basis (see January 2001 letter), it must also 
consider whether any additional action is warranted under the 
VCAA with respect to the newly raised theory of entitlement 
under 38 U.S.C.A. § 1151.  In this regard, an attempt should 
be made to obtain all medical records pertaining to the 
veteran's initial diagnosis and treatment for multiple 
myeloma in May 1992.  38 U.S.C.A. § 5103A(b).  A medical 
opinion should be obtained if necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO is to obtain the hospital 
records from the veteran's final 
hospitalization at the Hamot Medical 
center for association with the claims 
folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with respect to the newly 
raised claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA and the regulatory revisions in 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed, including obtaining all 
medical records pertaining to the 
veteran's initial diagnosis and treatment 
for multiple myeloma in May 1992.  A 
medical opinion should be obtained if 
necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

2.  The RO should then review the 
appellant's claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death on the 
merits as well as the claim of 
entitlement to service connection for the 
cause of the veteran's death.  If action 
remains adverse to the appellant, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.  They should be afforded 
the opportunity to respond thereto before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


